Luke, J.
A claim for compensation under the workmen’s compensation act was held by George H. Crosby with the industrial commission of Georgia, on account of disability due to a hernia, which he claimed was the result of an accident occurring in the course of his employment by Ford Farms, for which the Commercial Casualty Company was insurer. An award of compensation in favor of claimant, upon an appeal by the plaintiffs in error, was affirmed by the superior court of Chatham county. Error in the judgment of *789the superior court is assigned. The grounds oí error set out in the bill of exceptions do not seem to call for .extended discussion. It is evident that both the industrial commission and the learned judge of the superior court of Chatham county considered the evidence as sufficient to support a finding that the claimant was injured and that his injury was the result of accident. Our examination of the record discloses no reversible error. Horn v. Planters Products Co., 40 Ga. App. 787 (151 S. E. 552); South v. Indemnity Ins. Co. of N. A., 41 Ga. App. 827 (155 S. E. 48).

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.